Case 8:18-cv-01831-DOC-KES Document 191 Filed 05/12/21 Page 1 of 3 Page ID #:3872




    1   Margaret A. McLetchie
        McLetchie Law
    2   1851 E. First Street #900
    3   Santa Ana, CA 92705
        T: (714) 232-8675
    4
        E: maggie@nvlitigation.com
    5   CA Bar No.: 223240
    6
        Carrie Goldberg
    7   C.A. GOLDBERG, PLLC
    8   16 Court Street, Suite 2500
        Brooklyn, NY 11241
    9
        T: (646) 666-8908
   10   E: carrie@cagoldberglaw.com
        (pro hac vice)
   11
        Attorneys for Plaintiff, Michelle Suzanne Hadley
   12
   13                   UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA
   14   MICHELLE SUZANNE HADLEY, an
   15   individual,                     Case. No.: 8:18-cv-01831-DOC-
                                        KES
   16
                    Plaintiff,
   17          vs.
   18
        CITY OF ANAHEIM, JAMES                         NOTICE OF SETTLEMENT
   19   PEWSEY as an individual and in his
   20   official      capacity,      WILLIAM           Judge: Hon. David O. Carter
        SEGLETES as an individual and in his           Courtroom: 9D
   21
        official capacity, MICHAEL LEE as an           Trial Date: June 15, 2021
   22   individual and in his official capacity,
   23
        MICHAEL CUNHA as an individual
        and in his official capacity, ANGELA
   24   MARIE DIAZ, an individual, IAN
   25   RICHARD DIAZ, an individual,
        DOES 1-10, inclusive,
   26
   27                         Defendants.
   28


        I1370272-1 MER-4871                        1
Case 8:18-cv-01831-DOC-KES Document 191 Filed 05/12/21 Page 2 of 3 Page ID #:3873




    1                TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    2                 PLEASE TAKE NOTICE that Plaintiff Michelle Suzanne Hadley
    3   and Defendant Ian Diaz have reached a settlement in this action, which was
    4   mediated by Magistrate Judge Karen Scott, and will result in a dismissal of the
    5   action as to Defendant Ian Diaz, a release of all claims, and consideration in a
    6   confidential amount . Plaintiff and Defendant Diaz are currently in the process
    7   of finalizing the agreement. Plaintiff Michelle Suzanne Hadley is in the process
    8   of finalizing execution of the settlement agreements with all other parties in this
    9   case.
   10
   11        DATED this 12th day of May, 2021.
   12
   13                                      McLetchie Law
   14
                                     By:   /s/ Margaret A. McLetchie
   15                                      Margaret A. McLetchie, CA Bar No. 223240
   16                                            Attorney for Plaintiff, Michelle Hadley
   17                                      C. A. Goldberg, PLLC
   18
                                     By:   /s/ Carrie A. Goldberg
   19
                                           Carrie A. Goldberg
   20                                      Attorney for Plaintiff, Michelle Hadley
   21                                      (pro hac vice)
   22
   23
   24
   25
   26
   27
   28


        I1370272-1 MER-4871                      2
Case 8:18-cv-01831-DOC-KES Document 191 Filed 05/12/21 Page 3 of 3 Page ID #:3874




    1                                    CERTIFICATE OF SERVICE
    2                I hereby certify that on this 12th day of May, 2021, that service for the foregoing
    3   NOTICE OF SETTLEMENT to be electronically filed using the court’s Electronic Filing
    4   System which constitutes service of the filed document(s) on the individual(s) listed on the
    5   attached mailing list or by mailing a true and correct copy by postage fully prepaid.
    6
                     Via Electronic Delivery to:
    7
                     THOMAS WIANECKI                                     twianecki@wzllp.com
    8                MICHELLE PRESCOTT                                   mprescott@wzllp.com
                     ANGELA L. WALSH                                     awalsh@wzllp.com
    9
                     WESIERSKI & ZUREK LLP
   10                One Corporate Park, Suite 200
                     Irvine, CA 92606
   11                Telephone: (949) 975-1000
   12                Attorneys for Defendant IAN DIAZ

   13                ROBERT FABELA
                     MOSES W. JOHNSON, IV                                mjohnson@anaheim.net
   14                ANAHEIM CITY ATTORNEY’S OFFICE
   15                200 S. Anaheim Boulevard, Suite 356
                     Anaheim, CA 92805
   16                Telephone: (714) 765-5169
                     Attorneys for Defendants CITY OF ANAHEIM,
   17                JAMES PEWSEY, WILLIAM SEGLETES,
   18                MICHAEL LEE and MICHAEL CUNHA

   19                SCOTT L. MACDONALD                           smacdonald@macdonaldcody.com
                     DEAN L. CHALAMIDAS                           dchalamidas@macdonaldcody.com
   20                MACDONALD & CODY, LLP
   21                28 Executive Park, Third Floor
                     Irvine, CA 92614
   22                Telephone: (714) 831-1713
                     Attorneys for Defendant ANGELA DIAZ
   23
   24
   25                                                     /s/ Lacey Ambro
                                                          Employee, MCLETCHIE LAW
   26
   27
   28


        I1370272-1 MER-4871                               3
